  Case: 4:20-cv-00602-RLW Doc. #: 30 Filed: 08/24/20 Page: 1 of 2 PageID #: 438



                            UNITED ST ATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


LONNIE SNELLING,                                 )
                                                 )
        Plaintiff,                               )
                                                 )
   v.                                            )         No. 4:20-CV-602 RLW
                                                 )
KEVIL T. SEGBERS, et al.,                        )

        Defendants.                              )

                               MEMORANDUM AND ORDER

        This closed civil matter is before the Court on Plaintiffs Motion for Reconsideration (ECF

No. 28), and Plaintiffs Amended Motion for Reconsideration of the Facts, a New Trial on the

Correct Facts Pleaded, or, in the Alternative, to Amend, Alter or Set Aside the Orders Dismissing

the Complaint for Lack of Subject Matter Jurisdiction Pursuant to the Rooker-Feldman Doctrine

(ECF No. 29). The Court dismissed this matter without prejudice for lack of subject matter

jurisdiction by Memorandum and Order and Order of Dismissal of August 3, 2020 (ECF Nos. 20,

21).

        The Federal Rules of Civil Procedure do not provide for a "motion to reconsider."

Humphreys v. Roche Biomedical Labs., Inc., 990 F.2d 1078, 1081 (8th Cir. 1993). The Court will

construe Plaintiffs motions for reconsideration as timely filed motions under Federal Rule of

Civil Procedure 59(e). See Sanders v. Clemco Industries, 862 F .2d 161, 168 n.13 (8th Cir. 1988).

A court has broad discretion in considering a Rule 59(e) motion. Hagerman v. Yukon Energy

Corp., 839 F .2d 407, 413 (8th Cir. 1988).      "Rule 59(e) provides litigants with a narrowly

constrained opportunity to present newly discovered evidence or obtain correction of a "manifest
  Case: 4:20-cv-00602-RLW Doc. #: 30 Filed: 08/24/20 Page: 2 of 2 PageID #: 439



error[] of law." Matthew v. Unum Life Ins. Co. of Am., 639 F.3d 857, 863 (8th Cir. 2011)

(quoted case omitted).

        The Court has carefully considered Plaintiffs Motions and finds that Plaintiff has not

established the existence of newly discovered evidence or a manifest error of law.

        Accordingly,

        IT IS HEREBY ORDERED that Plaintiffs Motion for Reconsideration (ECF No. 28),

and Plaintiffs Amended Motion for Reconsideration of the Facts, a New Trial on the Correct

Facts Pleaded, or, in the Alternative, to Amend, Alter or Set Aside the Orders Dismissing the

Complaint for Lack of Subject Matter Jurisdiction Pursuant to the Rooker-Feldman Doctrine (ECF

No. 29), construed as timely filed motions under Rule 59(e), Fed. R. Civ. P., are DENIED.




                                                ~lt0/D
                                                RONNIE L. WHITE
                                                UNITED STATES DISTRICT JUDGE


Dated   thiso2~ay of August, 2020.




                                                 2
